DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 12 and 15 are objected to because of the following informalities:  
Claim 9, line 1 “wherein the controlling a braking device of the host vehicle” should be “wherein the controlling the braking device of the host vehicle”.  
Claim 12, line 1 “wherein the identifying a stationary object” should be “wherein the identifying the stationary object”.
Claim 15, line 3 “predicting a collision” should be “predicting the collision”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paudel et al. (US 20190374151 A1) in view of Rankawat et al. (US 20190286153 A1).
Regarding Claim 1, Paudel teaches an apparatus for assisting driving of a host vehicle (Paudel, [0019] “autonomous operation module…may be used in to provide accident avoidance”), the apparatus comprising: a camera mounted to the host vehicle and having a field of view outside of the 5host vehicle (Paudel, [0011] “one or more cameras…may be mounted to the vehicle…provide a 360 degree view around the vehicle”), the camera configured to obtain image data (Paudel, [0011] “one or more cameras…may be mounted to the vehicle…and output image streams received to the controller”); and a controller configured to: process the image data (Paudel, [0011] “The controller…may receive one or more outputs from one or more exterior sensors…one or more cameras…output image streams received to the controller”), identify at least one object obstructing the host vehicle's driving based on the image data (Paudel, [0014] “The collision prediction module…predicts which obstacle images are likely to collide with the vehicle “), 10predict a collision with the at least one object (Paudel, [0014] “The collision prediction module…may evaluate the likelihood of collision with objects identified by the obstacle identification module”).

Paudel does not teach identify whether the host vehicle is moving forward or backward based on the image data and control a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backward.  However, Rankawat teaches these limitations.
Rankawat teaches identify whether the host vehicle is moving forward or backward based on the image data (Rankawat, [0070] “The direction control unit…controls a direction to realize the operation of the own vehicle”; [0040] “the sensor data…may include the sensor data generated by one or more forward-facing cameras….when the vehicle…is moving forward…When the vehicle…is moving in reverse, one or more rear-facing cameras may be used…determining drivable free-space and non-drivable space in a current direction of travel of the vehicle”) and control a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backward (Rankawat, [0070] “The direction control unit…controls a direction to realize the operation of the own vehicle”; [0069] “the acceleration and deceleration control unit…calculates a control target value of the driving force generation device or the braking device used to realize the planned acceleration, deceleration, or sudden stop and supplies a control”; [0040] “the sensor data…may include the sensor data generated by one or more forward-facing cameras….when the vehicle…is moving forward…When the vehicle…is moving in reverse, one or more rear-facing cameras may be used…determining drivable free-space and non-drivable space in a current direction of travel of the vehicle”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include identify whether the host vehicle is moving forward or backward based on the image data and control a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backward as taught by Rankawat in order to avoid collision by “determining controls or actions to take…of where the vehicle…may maneuver without striking any objects, structures, and/or the like” (Rankawat, [0085]).
Regarding Claim 2, Paudel teaches the apparatus of claim 1.  Paudel does not teach wherein the controller is configured to control the braking device of the host vehicle to brake the host vehicle in response to the forward movement of the host vehicle.  However, Rankawat teaches this limitation (Rankawat, [0247] “AEB systems detect an impending forward collision with another vehicle or other object, and may automatically apply the brakes…may automatically apply the brakes in an effort to prevent, or at least mitigate, the impact of the predicted collision. AEB systems, may include techniques such as dynamic brake support and/or crash imminent braking”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include control the braking device of the host vehicle to brake the host vehicle in response to the forward movement of the host vehicle as taught by Rankawat in order to avoid collision by “determining controls or actions to take…of where the vehicle…may maneuver without striking any objects, structures, and/or the like” (Rankawat, [0085]).
Regarding Claim 3, Paudel teaches the apparatus of claim 1.  Paudel does not teach wherein the controller is configured to control 36at least one of a display, an audio and a steering wheel of the host vehicle to warn of a collision of the host vehicle in response to the backward movement of the host vehicle.  However, Rankawat teaches this limitation (Rankawat, [0251] “RCTW systems may provide visual, audible, and/or tactile notification when an object is detected outside the rear-camera range when the vehicle…is backing up”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include the controller is configured to control 36at least one of a display, an audio and a steering wheel of the host vehicle to warn of a collision of the host vehicle in response to the backward movement of the host vehicle as taught by Rankawat in order to avoid collision by alerting ”the driver to a hazard” (Rankawat, [0246]).
Regarding Claim 8, Paudel teaches a method for assisting driving of a host vehicle (Paudel, [0019] “autonomous operation module…may be used in to provide accident avoidance”), the method comprising: processing an image data obtained by a camera mounted to the host vehicle and having a field of view outside of the host vehicle (Paudel, [0011] “one or more cameras…may be mounted to the vehicle…provide a 360 degree view around the vehicle”); 5identifying at least one object obstructing the host vehicle's driving based on the image data (Paudel, [0014] “The collision prediction module…predicts which obstacle images are likely to collide with the vehicle “); predicting a collision with the at least one object(Paudel, [0014] “The collision prediction module…may evaluate the likelihood of collision with objects identified by the obstacle identification module”).

Paudel does not teach identifying whether the host vehicle is moving forward or backward based on the image data; and 10controlling a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backward.  However, Rankawat teaches these limitations.
Rankawat teaches identifying whether the host vehicle is moving forward or backward based on the image data (Rankawat, [0070] “The direction control unit…controls a direction to realize the operation of the own vehicle”; [0040] “the sensor data…may include the sensor data generated by one or more forward-facing cameras….when the vehicle…is moving forward…When the vehicle…is moving in reverse, one or more rear-facing cameras may be used…determining drivable free-space and non-drivable space in a current direction of travel of the vehicle”) and controlling a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backward (Rankawat, [0070] “The direction control unit…controls a direction to realize the operation of the own vehicle”; [0069] “the acceleration and deceleration control unit…calculates a control target value of the driving force generation device or the braking device used to realize the planned acceleration, deceleration, or sudden stop and supplies a control”; [0040] “the sensor data…may include the sensor data generated by one or more forward-facing cameras….when the vehicle…is moving forward…When the vehicle…is moving in reverse, one or more rear-facing cameras may be used…determining drivable free-space and non-drivable space in a current direction of travel of the vehicle”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include identifying whether the host vehicle is moving forward or backward based on the image data; and 10controlling a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backwards taught by Rankawat in order to avoid collision by “determining controls or actions to take…of where the vehicle…may maneuver without striking any objects, structures, and/or the like” (Rankawat, [0085]).
Regarding Claim 9, Paudel teaches the method of claim 8.  Paudel does not teach wherein the controlling a braking device of the host vehicle to brake the host vehicle comprises: 15controlling the braking device of the host vehicle to brake the host vehicle in response to the forward movement of the host vehicle.  However, Rankawat teaches this limitation (Rankawat, [0247] “AEB systems detect an impending forward collision with another vehicle or other object, and may automatically apply the brakes…may automatically apply the brakes in an effort to prevent, or at least mitigate, the impact of the predicted collision. AEB systems, may include techniques such as dynamic brake support and/or crash imminent braking”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include controlling a braking device of the host vehicle to brake the host vehicle comprises: 15controlling the braking device of the host vehicle to brake the host vehicle in response to the forward movement of the host vehicle as taught by Rankawat in order to avoid collision by “determining controls or actions to take…of where the vehicle…may maneuver without striking any objects, structures, and/or the like” (Rankawat, [0085]).
Regarding Claim 10, Paudel teaches the method of claim 8.  Paudel does not teach further comprising: controlling at least one of a display, an audio and a steering wheel of the host 20vehicle to warn of a collision of the host vehicle in response to the backward movement 38of the host vehicle.  However, Rankawat teaches this limitation (Rankawat, [0251] “RCTW systems may provide visual, audible, and/or tactile notification when an object is detected outside the rear-camera range when the vehicle…is backing up”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include controlling at least one of a display, an audio and a steering wheel of the host 20vehicle to warn of a collision of the host vehicle in response to the backward movement 38of the host vehicle as taught by Rankawat in order to avoid collision by alerting ”the driver to a hazard” (Rankawat, [0246]).
Regarding Claim 15, Paudel teaches the method of claim 8, wherein the predicting a collision with the at least one object (Paudel, [0014] “The collision prediction module…predicts which obstacle images are likely to collide with the vehicle“) comprises: 10obtaining detection data by sensor installed in the host vehicle (Paudel, [0011] “The controller…may receive one or more outputs from one or more exterior sensors…one or more cameras…may be mounted to the vehicle…and output image streams received to the controller”), having a detection field of view of at least one of the front and side of the host vehicle in the group comprising a radar sensor and a lidar sensor (Paudel, [0011] “the exterior sensors…combined provide a 360 degree view around the vehicle“, [0012] “The exterior sensors…may include…a RADAR (Radio Detection and Ranging) sensor…a LIDAR (Light Detection and Ranging) sensor…The sensor data outputs may be embodied as frames of data (camera image, radar output, LIDAR point could) corresponding to a point in the time period”); and predicting a collision with the at least one object based on the detection data (Paudel, [0048] “for LIDAR data, points in the point cloud for the subject time that are within the cone or pyramid may be identified….objects may be identified from the point cloud and those objects intersected by the ray may be identified”; [0050] “Objects identified using RADAR may be compared to the locations passed through by the ray, cone, or pyramid. Those objects intersected by the ray or overlapping the cone or pyramid may be identified”).  

Regarding Claim 1516, Paudel teaches an apparatus for assisting driving of a host vehicle (Paudel, [0019] “autonomous operation module…may be used in to provide accident avoidance”), the apparatus comprising: an image sensor mounted to the host vehicle and having a field of view outside of the host vehicle (Paudel, [0011] “one or more cameras…may be mounted to the vehicle…provide a 360 degree view around the vehicle”), the image sensor configured to obtain image data (Paudel, [0011] “one or more cameras…may be mounted to the vehicle…and output image streams received to the controller”); a radar sensor mounted to the host vehicle and having a detection field of view 20of at least one of the front and side of the host vehicle (Paudel, [0011] “the exterior sensors…combined provide a 360 degree view around the vehicle“, [0012] “The exterior sensors…may include…a RADAR (Radio Detection and Ranging) sensor…a LIDAR (Light Detection and Ranging) sensor…The sensor data outputs may be embodied as frames of data (camera image, radar output, LIDAR point could) corresponding to a point in the time period”), the radar sensor configured to 40obtain detection data (Paudel, [0050] “Objects identified using RADAR may be compared to the locations passed through by the ray, cone, or pyramid”); and a controller configured to: process the image data and the detection data (Paudel, [0040] “The method…may be executed by the controller”, [0041] “The method…includes receiving…sensor data output from the exterior sensors…over a period of time (“the time period”)…The sensor data outputs may be embodied as frames of data (camera image, radar output, LIDAR point could) corresponding to a point in the time period”),identify at least one object obstructing the host vehicle's driving based 5on the image data (Paudel, [0014] “The collision prediction module…predicts which obstacle images are likely to collide with the vehicle “), predict a collision with the at least one object based on the detection data (Paudel, [0014] “The collision prediction module…may evaluate the likelihood of collision with objects identified by the obstacle identification module”).
Paudel does not teach identify whether the host vehicle is moving forward or backward based on the image data and control a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backward.  However, Rankawat teaches these limitations.
Rankawat teaches identify whether the host vehicle is moving forward or backward based on the image data (Rankawat, [0070] “The direction control unit…controls a direction to realize the operation of the own vehicle”; [0040] “the sensor data…may include the sensor data generated by one or more forward-facing cameras….when the vehicle…is moving forward…When the vehicle…is moving in reverse, one or more rear-facing cameras may be used…determining drivable free-space and non-drivable space in a current direction of travel of the vehicle”) and control a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backward (Rankawat, [0070] “The direction control unit…controls a direction to realize the operation of the own vehicle”; [0069] “the acceleration and deceleration control unit…calculates a control target value of the driving force generation device or the braking device used to realize the planned acceleration, deceleration, or sudden stop and supplies a control”; [0040] “the sensor data…may include the sensor data generated by one or more forward-facing cameras….when the vehicle…is moving forward…When the vehicle…is moving in reverse, one or more rear-facing cameras may be used…determining drivable free-space and non-drivable space in a current direction of travel of the vehicle”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include identify whether the host vehicle is moving forward or backward based on the image data and control a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backward as taught by Rankawat in order to avoid collision by “determining controls or actions to take…of where the vehicle…may maneuver without striking any objects, structures, and/or the like” (Rankawat, [0085]).
Claims 4-7, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paudel et al. (US 20190374151 A1) in view of Rankawat et al. (US 20190286153 A1) in further view of Kaino et al. (US 20210027486 A1).
Regarding Claim 4, Paudel teaches the apparatus of claim 1, wherein the controller is configured to identify 5a stationary object within an image frame by the image data (Paudel, [0013] “The obstacle identification module…analyzes the outputs of the exterior sensors…and identifies potential obstacles, including people, animals, vehicles, buildings, curbs, and other objects and structures…may identify vehicle images in the sensor outputs”). 

Paudel does no teach identify whether the host vehicle is moving forward or backward based on the movement of the stationary object over time.  However, Kaino teaches this limitation (Kaino, [0145] “FIG. 5, the motion prediction unit…reads the feature points (surrounding environment information) extracted from the image one frame earlier from the omnidirectional information holding unit…determines the traveling direction of the vehicle from control information, predicts the destination of the feature points from the traveling direction of the vehicle, and supplies the prediction result to the feature matching unit”).

It would have been obvious to one ordinary skill in the art to have modified Paudel to include identify whether the host vehicle is moving forward or backward based on the movement of the stationary object over time as taught by Kaino in order to have ” collision avoidance or shock mitigation of the vehicle (Kaino, [0046]).
Regarding Claim 5, Paudel teaches the apparatus of claim 4, wherein the controller is configured to identify 10at least one of a lane marker a sign (Paudel, [0041] “The object identified…such as in the form of the global location of the object (e.g. a centroid and/or vertices of a bounding box for the object) and a classifier of the object if possible…sign…”). 
Paudel does not teach within an image frame by the image data and identify whether the host vehicle is moving forward or backward based on the movement over time of at least one of the lane marker and the sign.  However, Kaino teaches this limitation (Kaino, [0048] “objects to be detected include vehicles, people, obstacles, structures, roads, traffic lights, traffic signs, road markings”; [0145] “FIG. 5, the motion prediction unit…reads the feature points (surrounding environment information) extracted from the image one frame earlier from the omnidirectional information holding unit…determines the traveling direction of the vehicle from control information, predicts the destination of the feature points from the traveling direction of the vehicle, and supplies the prediction result to the feature matching unit”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include within an image frame by the image data and identify whether the host vehicle is moving forward or backward based on the movement over time of at least one of the lane marker and the sign as taught by Kaino  in order to have ” collision avoidance or shock mitigation of the vehicle (Kaino, [0046]).
Regarding Claim 6, Paudel teaches the apparatus of claim 4.  Paudel does not teach wherein the controller is configured to identify 15that the host vehicle is moving forward in response to the stationary object moving in a direction from the center of the image frame toward the edge.  However, Kaino teaches this limitation (Kaino, [0113] “The motion prediction…determines…that the traveling direction of the vehicle is the front, and predicts positions to which the feature points 371-1 to 371-4 extracted at time t-1 will have moved at time t0. When the vehicle is moving forward, a stationary object relatively moves backward. Hence, it is predicted that the feature point 371 also moves backward”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include the controller is configured to identify 15that the host vehicle is moving forward in response to the stationary object moving in a direction from the center of the image frame toward the edge as taught by Kaino  in order to have ” collision avoidance or shock mitigation of the vehicle (Kaino, [0046]).
Regarding Claim 7, Paudel teaches the apparatus of claim 4.  Paudel does not teach wherein the controller is configured to identify that the host vehicle is moving backward in response to the stationary object moving in 20a direction from the edge of the image frame toward the center.  However, Kaino teaches this limitation (Kaino, [0120]  “in a case where the vehicle is moving backward, a feature point extracted from a stationary object moves forward. Hence, a feature point in a direction that coincides with the moving direction of the vehicle is a feature point determined to have moved forward.”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include the controller is configured to identify that the host vehicle is moving backward in response to the stationary object moving in 20a direction from the edge of the image frame toward the center as taught by Kaino  in order to have “collision avoidance or shock mitigation of the vehicle” (Kaino, [0046]).
Regarding Claim 11, Paudel teaches the method of claim 8, identifying a stationary object within an image frame based on the image data (Paudel, [0013] “The obstacle identification module…analyzes the outputs of the exterior sensors…and identifies potential obstacles, including people, animals, vehicles, buildings, curbs, and other objects and structures…may identify vehicle images in the sensor outputs”). 
Paudel does not teach wherein the identifying whether the host vehicle is moving forward or backward comprises: 5; and identifying whether the host vehicle is moving forward or backward based on the movement of the stationary object over time.  However, Kaino teaches this limitation.
Kaino teaches wherein identifying whether the host vehicle is moving forward or backward comprises: 5identifying whether the host vehicle is moving forward or backward based on the movement of the stationary object over time (Kaino, [0145] “FIG. 5, the motion prediction unit…reads the feature points (surrounding environment information) extracted from the image one frame earlier from the omnidirectional information holding unit…determines the traveling direction of the vehicle from control information, predicts the destination of the feature points from the traveling direction of the vehicle, and supplies the prediction result to the feature matching unit”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include identifying whether the host vehicle is moving forward or backward comprises: 5identifying whether the host vehicle is moving forward or backward based on the movement of the stationary object over time as taught by Kaino in order to have ” collision avoidance or shock mitigation of the vehicle (Kaino, [0046]).
Regarding Claim 1012, Paudel teaches the method of claim 11, wherein the identifying a stationary object within an image frame by the image data comprises: identifying at least one of a lane marker and a sign within an image frame by the image data (Paudel, [0041] “The object identified…such as in the form of the global location of the object (e.g. a centroid and/or vertices of a bounding box for the object) and a classifier of the object if possible…sign…”). 
Regarding Claim 1513, Paudel teaches the method of claim 11.  Paudel does not teach wherein the identifying whether the host vehicle is moving forward or backward based on the movement of the stationary object over time comprises: identifying that the host vehicle is moving forward in response to the stationary object moving in a direction from the center of the image frame toward the edge.  However, Kaino teaches these limitations. 
Kaino teaches the identifying whether the host vehicle is moving forward or backward based on the movement of the stationary object over time (Kaino, [0145] “FIG. 5, the motion prediction unit…reads the feature points (surrounding environment information) extracted from the image one frame earlier from the omnidirectional information holding unit…determines the traveling direction of the vehicle from control information, predicts the destination of the feature points from the traveling direction of the vehicle, and supplies the prediction result to the feature matching unit”) comprises: identifying that the host vehicle is moving forward in response to the stationary object moving in a direction from the center of the image frame toward the edge (Kaino, [0113] “The motion prediction…determines…that the traveling direction of the vehicle is the front, and predicts positions to which the feature points 371-1 to 371-4 extracted at time t-1 will have moved at time t0. When the vehicle is moving forward, a stationary object relatively moves backward. Hence, it is predicted that the feature point 371 also moves backward”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include the identifying whether the host vehicle is moving forward or backward based on the movement of the stationary object over time comprises: identifying that the host vehicle is moving forward in response to the stationary object moving in a direction from the center of the image frame toward the edge as taught by Kaino  in order to have ” collision avoidance or shock mitigation of the vehicle (Kaino, [0046]).
Regarding Claim 14, Paudel teaches the method of claim 11.  Paudel does not teach wherein the identifying whether the host vehicle is moving forward or backward based on the movement of the stationary object over time comprises: identifying that the host vehicle is moving backward in response to the 5stationary object moving in a direction from the edge of the image frame toward the center.  However, Kaino teaches these limitations.
Kaino teaches wherein the identifying whether the host vehicle is moving forward or backward based on the movement of the stationary object over time (Kaino, [0145] “FIG. 5, the motion prediction unit…reads the feature points (surrounding environment information) extracted from the image one frame earlier from the omnidirectional information holding unit…determines the traveling direction of the vehicle from control information, predicts the destination of the feature points from the traveling direction of the vehicle, and supplies the prediction result to the feature matching unit”)  comprises: identifying that the host vehicle is moving backward in response to the 5stationary object moving in a direction from the edge of the image frame toward the center (Kaino, [0120]  “in a case where the vehicle is moving backward, a feature point extracted from a stationary object moves forward. Hence, a feature point in a direction that coincides with the moving direction of the vehicle is a feature point determined to have moved forward.”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include the identifying whether the host vehicle is moving forward or backward based on the movement of the stationary object over time as taught by Kaino  in order to have “collision avoidance or shock mitigation of the vehicle” (Kaino, [0046]).
Regarding Claim 17, Paudel teaches The apparatus of claim 16, wherein the controller is configured to identify a stationary object within an image frame by the image data Paudel, [0013] “The obstacle identification module…analyzes the outputs of the exterior sensors…and identifies potential obstacles, including people, animals, vehicles, buildings, curbs, and other objects and structures…may identify vehicle images in the sensor outputs”). 
Paudel does no teach identify whether the host vehicle is moving forward or backward based on the movement of the stationary object over time.  However, Kaino teaches this limitation (Kaino, [0145] “FIG. 5, the motion prediction unit…reads the feature points (surrounding environment information) extracted from the image one frame earlier from the omnidirectional information holding unit…determines the traveling direction of the vehicle from control information, predicts the destination of the feature points from the traveling direction of the vehicle, and supplies the prediction result to the feature matching unit”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include identify whether the host vehicle is moving forward or backward based on the movement of the stationary object over time as taught by Kaino in order to have ” collision avoidance or shock mitigation of the vehicle (Kaino, [0046]).
Regarding Claim 18, Paudel teaches the apparatus of claim 17, wherein the controller is configured to identify at least one of a lane marker and a sign within an image frame by the image 20data (Paudel, [0041] “The object identified…such as in the form of the global location of the object (e.g. a centroid and/or vertices of a bounding box for the object) and a classifier of the object if possible…sign…”).  Paudel does not teach identify whether the host vehicle is moving forward or backward based on the 41movement over time of at least one of the lane marker and the sign.  However, Kaino teaches this limitation (Kaino, [0048] “objects to be detected include vehicles, people, obstacles, structures, roads, traffic lights, traffic signs, road markings”; [0145] “FIG. 5, the motion prediction unit…reads the feature points (surrounding environment information) extracted from the image one frame earlier from the omnidirectional information holding unit…determines the traveling direction of the vehicle from control information, predicts the destination of the feature points from the traveling direction of the vehicle, and supplies the prediction result to the feature matching unit”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include identify whether the host vehicle is moving forward or backward based on the 41movement over time of at least one of the lane marker and the sign as taught by Kaino  in order to have ” collision avoidance or shock mitigation of the vehicle (Kaino, [0046]).
Regarding Claim 19, Paudel teaches the apparatus of claim 17.  Paudel does not teach wherein the controller is configured to identify that the host vehicle is moving forward in response to the stationary object 5moving in a direction from the center of the image frame toward the edge.  However, Kaino teaches this limitation (Kaino, [0113] “The motion prediction…determines…that the traveling direction of the vehicle is the front, and predicts positions to which the feature points 371-1 to 371-4 extracted at time t-1 will have moved at time t0. When the vehicle is moving forward, a stationary object relatively moves backward. Hence, it is predicted that the feature point 371 also moves backward”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include the controller is configured to identify 15that the host vehicle is moving forward in response to the stationary object moving in a direction from the center of the image frame toward the edge as taught by Kaino  in order to have ” collision avoidance or shock mitigation of the vehicle (Kaino, [0046]).
Regarding Claim 20, Paudel teaches the apparatus of claim 17.  Paudel does not teach wherein the controller is configured to identify that the host vehicle is moving backward in response to the stationary object moving in a direction from the edge of the image frame toward the center. However, Kaino teaches this limitation (Kaino, [0120]  “in a case where the vehicle is moving backward, a feature point extracted from a stationary object moves forward. Hence, a feature point in a direction that coincides with the moving direction of the vehicle is a feature point determined to have moved forward.”).
It would have been obvious to one ordinary skill in the art to have modified Paudel to include the controller is configured to identify that the host vehicle is moving backward in response to the stationary object moving in 20a direction from the edge of the image frame toward the center as taught by Kaino  in order to have “collision avoidance or shock mitigation of the vehicle” (Kaino, [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takagi et al. (US 20210107359 A1) discloses “having a detection field of view of at least one of the front and side of the host vehicle in the group comprising a radar sensor and a lidar sensor” (Takagi, [0124] “The radar sensor…is configured to obtain the radar sensor object information on the 3D object that is present in a front area of the vehicle”).
Tamori et al. (US 20220017093 A1) discloses control a braking device of the host vehicle to brake the host vehicle depending on whether the host vehicle is moving forward or backward (Tamori, [0070] “The direction control unit…controls a direction to realize the operation of the own vehicle planned by the operation planning unit…or the emergency avoidance unit”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662